Barrows, J.
The single issue presented to the judge at nisi jprius by the reasons of appeal filed in the probate court was this: Was the allowance of $1,575 as commissions to the administrators of the estate of Wm. McLoon, in addition to the sum of $6,000 thus allowed in a former account, unreasonable and excessive ?
With this question neither the inventory nor the account rendered by the special administrator, whose connection with the estate subsisted before these administrators received their appointment, had anything to do. They were properly excluded.
That former accounts from the allowance of which no appeal was taken, and the matters passed upon in them are not subject to revision and readjustment upon an appeal from the allowance of a later account in which the same question was not before the judge of probate for consideration, was settled in Sturtevant v. Tallman, 27 Maine, 78. In that case and in Coburn v. Loomis, 49 Maine, 406, and Arnold v. Mower, id., 561, a mode is pointed out by which the attention of the probate court may be called to the correction of alleged errors in previous accounts, and a refusal to correct upon good cause shown may become a fresh subject of appeal. But so far as appears nothing of that sort was done at the hearing before the probate court in this case. The second ruling complained of was therefore correct. The third ruling to which exception is taken, was as we understand it, in purport and effect the same as the second. The presiding judge could not have intended that the appellants should understand that the previous account could.not be referred to for the purpose of ascertaining, for example, how near the statute limit of commissions had been reached — or the character of the work already done, and remaining to be done, by the administrators — or that any fact appearing in it having a bearing upon the question of the amount now to be allowed should not be considered.
He only meant that the question of the propriety of the allowance made in the first account was not here and now an open question. But even if the ruling would bear the interpretation which the counsel for the appellants claims, there is nothing in the case *318before us to show that the error and exclusion were prejudicial to the appellants. It is their business to show not merely that the ruling was technically erroneous, but that the error was injurious to their cause. Neither of the accounts, nor the inventory, nor any report of the testimony is before us. For aught that appears an examination of the first account would have demonstrated not only the propriety of the allowance therein made to the administrators, but the justice of their claim to the further compensation now given.
A rehearing for such a result would be nugatory. Lord v. Kennebunkport, 61 Maine, 462.
Whether the appellant or the appellee shall have the opening and close depends upon the character of the issue presented.
Upon the preliminary question, whether the appellants have such an interest as to entitle them to an appeal, the affirmative is upon them and they «have the right to open and close. Deering v. Adams, 34 Maine, 41.
But where the issue is upon the sanity of a testator, it belongs to the executor to open and close, though he is the appellee. Ware v. Ware, 8 Maine, 42.
In the present case the burden of proof being upon the accountants to establish the correctness of their claim, they have the right to open and close. ' Exceptions overruled.
Appleton, C. J., Dickerson, Daneorth and Yirgin, LL, concurred.